Citation Nr: 0938931	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a decrease in pre-existing renal 
dysfunction, claimed to be the result of medication 
prescribed by a VA provider in March 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A decrease in pre-existing renal dysfunction was not the 
result of medication prescribed by a VA provider in March 
2004.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a decrease in pre-
existing renal dysfunction, claimed to be the result of 
medication prescribed by a VA provider in March 2004, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he indicated that he had pain 
in all joints and muscles as a result of taking Colestid, a 
medication prescribed by a VA physician's assistant certified 
(PA-C) in March 2004 to treat high cholesterol.  He reported 
that his private physician told him he was allergic to the 
medication and discontinued his prescription in April 2004.  
He further contends that he experienced a decrease in pre-
existing renal dysfunction as a result of that medication.  



In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b) (2009).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability, however, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

Upon consideration of the totality of the evidence of record, 
the Board finds that a grant of compensation, pursuant to 38 
U.S.C.A. § 1151, for a decrease in pre-existing renal 
dysfunction, is not warranted.

A longitudinal review of the record reveals that the Veteran 
was being treated for nephrotic range proteinuria, renal 
insufficiency of questionable cause, and elevated creatinine 
levels in VA outpatient treatment notes dated in December 
2000, July 2001, and October 2001.  He began receiving 
treatment for renal failure, mild proteinuria, and a history 
of hematuria in February 2001 from a private nephrologist.  
Additional private treatment records detailed continued 
findings of chronic kidney disease secondary to advanced 
glomerulosclerosis from February 2001 to August 2006.

The Veteran submitted a pharmacy printout for Colestid, a 
medication used to lower cholesterol levels in the blood that 
listed a start date of March 2004 and a VA PA-C as the 
provider.  It showed precautions, including a notation for a 
patient to inform his doctor of his medical history, 
especially of kidney or liver disease.  

He also submitted an internet article that noted that muscle 
pain and muscle weakness were two of the main side effects of 
statin drugs.  Muscle pain was indicated to be a common side 
effect of statins as well as a symptom of muscle breakdown 
occurring in the body due to the side effect of the statin 
drug.  Tissue breakdown was noted to require the body to 
eliminate excess waste products that could overload the 
kidneys, causing rhabdomyolysis, a medical term for the 
breakdown of muscle fibers that results in the release of 
muscle fiber contents into the bloodstream.  

Dark, red, or cola color urine was listed as the other main 
symptom of that syndrome.  It was further indicated that 
severe rhabdomyolysis could result in death from acute kidney 
failure due to overload of the kidneys with deteriorated 
muscle tissue.  

A March 2004 VA ambulatory care treatment record reflected a 
history of chronic renal failure and hyperlipidemia as well 
as a notation that the Veteran had not taken Colestid as 
directed.  An additional September 2004 VA ambulatory care 
note showed that he had stopped taking Colestid due to 
myalgias.

Laboratory results dated in February 2004, October 2004, 
March 2005, and October 2005 from a VA outpatient clinic 
revealed increasing creatinine serum levels of 2.3 (February 
2004), 2.5 (October 2004), 3.3 (March 2005), and 3.9 (October 
2005), with creatinine listed as having a reference range 
from .7 to 1.4.  

A medication list included in private treatment records which 
also revealed that the Veteran was taking Colestid in April 
2004 but not in November 2004.  Progress notes dated in July 
2003, April 2004, November 2004, and May 2005 showed 
laboratory data with increasing creatinine serum levels from 
2.1 in July 2003 to 3.3 in May 2005 and decreasing creatinine 
clearance.  In the May 2005 progress note, the private 
nephrologist noted declining renal function with creatinine 
clearance down to 27 ml/minute compared to 45 ml/min the year 
before.  

In a December 2006 statement, the private nephrologist 
indicated that he had treated the Veteran since February 2001 
for chronic renal failure, as well as advanced 
glomerulosclerosis revealed in a December 2001 renal biopsy.  
The physician reported that renal function was stable until 
November 2004, when it began to decrease until he was started 
on hemodialysis.  It was further noted that a VA provider 
started the Veteran on Colestid in April 2004 but that the 
medication was discontinued after complaints of muscle ache 
and fatigue. 

The Veteran was treated for acute renal failure secondary to 
urosepsis and dehydration at a private hospital in September 
2006.  A consultation record detailed that his past medical 
history was significant for near end-stage renal disease and 
noted an allergy to statins, causing joint pain.  Thereafter, 
treatment notes from another private facility showed that he 
began receiving hemodialysis in September 2006.  He was again 
treated for end-stage renal disease in March 2007.  

After examining the Veteran, reviewing his claims file, 
internet resources, and renal textbooks, and consulting with 
a pharmacologist, as well as other medical colleagues, a VA 
physician diagnosed chronic renal failure on ambulatory 
peritoneal dialysis, awaiting renal transplant, in a 
September 2007 VA genitourinary examination report.  

He specifically indicated that the Veteran's short exposure 
to with some sort of otherwise idiosyncratic reaction perhaps 
related to the drug Colestid (myalgias, arthralgias, 
weakness, fatigue, etc.) was not in any way connected with 
the apparent subsequent decline in his pre-existing renal 
insufficiency/failure.  Thereafter, he opined that it was at 
least as likely as not that the decline in renal function 
seen in the Veteran was due solely to some other cause than 
his use of Colestid. 

In this case, Board finds that the preponderance of the 
evidence is against the claim as the medical evidence of 
record shows that the Veteran had chronic renal failure prior 
to being prescribed Colestid by a VA PA-C in March 2004, and 
that it was less likely than not that any further decrease in 
renal function in 2004 was caused by that medication.   

The Board notes that the September 2007 VA physician's 
conclusion that it was at least as likely as not that the 
decline in renal function seen in the Veteran was due solely 
to some other cause than his use of Colestid was based on a 
thorough examination of the Veteran and a detailed review of 
the claims file as well as other medical resources.  

As such, the Board considers this opinion to be of great 
probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts the 
September 2007 VA physician's conclusions.

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Here, the internet article discussing the major side effects 
of statin drugs, which was submitted by the Veteran in July 
2009, is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.  In addition, it was not accompanied by the opinion of 
any medical expert.  

For these reasons, the appeal is denied, as the Veteran is 
not shown to have additional renal disability that was 
incurred as the result of the medication prescribed by a VA 
treatment provider in March 2004 within the purview of the 
provisions of 38 U.S.C.A. § 1151.  As the Board has 
determined that the additional disability was not caused by 
VA treatment, there is no need to address foreseeability or 
negligence.  See Loving v. Nicholson, 19 Vet. App. 96 (2005). 

In reaching this conclusion, the Board has considered the 
Veteran's assertions that he experienced a decrease in pre-
existing renal dysfunction as a result of medication 
prescribed by a VA treatment provider in March 2004.  He 
further contended that his treating VA PA-C knew of his 
chronic kidney problems when he prescribed Colestid, a drug 
whose precautions included a notation for a patient to inform 
his doctor of medical history, especially of kidney or liver 
disease. 

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
decreased renal function or chronic renal failure is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal.  
Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.

Based on the foregoing discussion, the Board finds that the 
Veteran's claim for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 is denied because the preponderance of 
the evidence is against a finding that the cause of a 
decrease in pre-existing renal dysfunction was the medication 
prescribed by the VA PA-C in March 2004.  As there is no 
doubt to be otherwise resolved, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well 
as all relevant VA outpatient treatment records and private 
treatment records.  Further, the Veteran submitted VA 
outpatient treatment records and private treatment records 
pertaining to his chronic renal failure as well as multiple 
written statements discussing his contentions.  

Next, a specific VA medical examination with opinion 
pertinent to the issue on appeal was obtained in September 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a decrease in pre-existing renal 
dysfunction, claimed to be the result of medication 
prescribed by a VA provider in March 2004, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


